          Case 2:19-cv-00904-AJS Document 75 Filed 12/12/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA


   GIANT EAGLE, INC. and HBC SERVICE        )
   COMPANY,                                 )
                                            )
         Plaintiffs and Counterdefendants,  ) Civil Action No. 2:19-cv-904
                                            )
         v.                                 ) Hon. Arthur J. Schwab
                                            )
   AMERICAN GUARANTEE AND                   )
   LIABILITY INSURANCE COMPANY,             )
                                            )
         Defendant and Counterclaimant, and )
                                            )
   XL SPECIALTY INSURANCE COMPANY, )
                                            )
         Defendant and Counterclaimant.     )
__________________________________________)

       MOTION OF PLAINTIFFS GIANT EAGLE, INC. AND HBC SERVICE CO.
        FOR PARTIAL SUMMARY JUDGMENT ON THE DUTY TO DEFEND

       Plaintiffs Giant Eagle, Inc. and HBC Service Company (together, “Giant Eagle”),

respectfully move this Court pursuant to Fed. R. Civ. P. 56 for an Order granting partial

summary judgment and declaring, pursuant to Count I of Giant Eagle’s First Amended

Complaint for Declaratory Judgement and Damages, that Defendants American Guarantee and

Liability Insurance Company and XL Specialty Insurance Company are obligated to defend

Giant Eagle against certain underlying lawsuits seeking to recover damages for alleged harm

from Giant Eagle’s distribution and dispensing of prescription opioids.

       The specific bases for Giant Eagle’s motion are set forth in the attached Memorandum of

Points and Authorities and are further supported by the separate Statement of Material Facts,

Declarations and Exhibits, as well as the pleadings in this action.
       Case 2:19-cv-00904-AJS Document 75 Filed 12/12/19 Page 2 of 2



DATED: December 12, 2019                 Respectfully submitted,

                                         MARCUS & SHAPIRA LLP


                                   By:      /s/ Scott D. Livingston
                                          Scott D. Livingston (PA ID No. 60649)
                                          livingston@marcus-shapira.com
                                          Robert M. Barnes (PA ID No. 58655)
                                          rbarnes@marcus-shapira.com
                                          301 Grant Street, 35th Floor
                                          One Oxford Centre
                                          Pittsburgh, PA 15219-6401
                                          Tel: (412) 471-3490

                                  Attorneys for Plaintiffs-Counterdefendants
                                  Giant Eagle, Inc. and HBC Service Company


                                          MILLER FRIEL, PLLC

                                   By:    /s/ Bernard D. Bell
                                         Bernard P. Bell (pro hac vice)
                                         bellb@millerfriel.com
                                         Brian G. Friel (pro hac vice)
                                         frielb@millerfriel.com)
                                         Tab R. Turano (pro hac vice)
                                         turanot@millerfriel.com
                                         Tae E. Andrews (pro hac vice)
                                         andrewst@millerfriel.com
                                         1200 New Hampshire Avenue NW
                                         Suite 800
                                         Washington, DC 20036
                                         Tel: (202) 760-3160

                                  Attorneys for Plaintiffs-Counterdefendants
                                  Giant Eagle, Inc. and HBC Service Company




                                     2
